DETAILED ACTION
This is a non-final office action in response to applicant’s communication filed on 1/27/2021.
Claims 1-20 are pending and being considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copies of Applicant’s IDS forms 1449 filed as stated above are attached to the instant Office Action.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 
Para. [24] of the Specification contents hyperlinks: https://en.wikipedia.org/ wiki/Stuxnet
Para. [42] of the Specification contents hyperlinks: https://www.al. com/ news/2019/10/report-alabama-hospitals-pay-hackers-in-ransomware-attack.html
Para. [44] of the Specification contents hyperlinks: https://www.algemeiner. com/2020/04/26/israel-thwarts-major-coordinated-cyber-attack-on-its-water-infrastructure-command-and-control-systems/
Appropriate correction is required.
Claim Objections
Claims 6-7, 9, 11, 16-17, 19 are objected to because of the following informalities:  
Claim 6 line 4, “… from the device or devices …” may read “… from the one or more devices …” according to claim 1 line 2.
Similarly, claim 16 line 4.
Claim 7 line 1, “the devices” may read “the one or more devices”.
Similarly, claim 17, lines 1-2.
Claim 9 lines 1-2, “the device or devices” may read “the one or more devices”.
Similarly, claim 19 line 2.
Claim 11 line 2, “… are executable by one or more hardware processors to …” may read “… are executed by one or more hardware processors to …”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 11, 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by  Beauchesne et al (US20180077178A1, hereinafter, " Beauchesne").
Regarding claim 1, Beauchesne teaches:
A method (Beauchesne, discloses method and system for identifying malicious payloads, see [Abstract]), comprising:
collecting, in a closed network, raw network traffic from one or more devices in
the closed network (Beauchesne, [0020] the detection engine 106 operates by performing unsupervised machine learning using data about the network traffic within the network 102 ... In this manner, the disclosed invention provides an approach to identify, in real time, the use of malicious payloads, such as for example, those used in rootkit or code injection attacks inside enterprise networks (i.e. closed network which is network 102). And [0030] At module 130, data from the network traffic is collected);
extracting metadata from the raw network traffic (Beauchesne, [0026] Perform metadata extraction of the client-server sessions. And [0030] In particular, every internal network communication session is processed through a parsing module and a set of metadata is extracted);
processing the metadata (Beauchesne, [0030] At module 130, data from the network traffic is collected, and metadata processing is performed upon that data);
analyzing the metadata after the metadata has been processed (Beauchesne, [0038] At module 134, the system performs detection of suspicious activity with regards to payload deliveries. The metadata for network traffic is analyzed against the models developed by the learning module to identify anomalies from the normal, baseline behavior); and
based on the analyzing, determining whether or not an actual attack or attack threat is present in the closed network (Beauchesne, [0056] A determination is made at 306 whether the calculated score is within a defined threshold. If the pair of client-server sequences differ more than the specified similarity score, then the session containing the exchange is flagged as a potentially malicious payload (i.e. actual attack or attack threat) at 308).

Regarding claim 11, Beauchesne teaches:
A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors (Beauchesne, discloses method and system for identifying malicious payloads, see [Abstract]. And [0064] computer system 1400 performs specific operations by processor 1407 executing one or more sequences of one or more instructions contained in system memory 1408. Such instructions may be read into system memory 1408 from another computer readable/usable medium, such as static storage device 1409) to perform operations comprising: method steps substantially similar to the method steps of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 3, similarly claim 13, Beauchesne further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, 
wherein analysis of the metadata is performed using an Al/ML model (Beauchesne, [0020] As described in more detail below, the detection engine 106 operates by performing unsupervised machine learning using data about the network traffic within the network 102. And [0038] The metadata for network traffic is analyzed against the models developed by the learning module to identify anomalies from the normal, baseline behavior).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beauchesne et al (US20180077178A1, hereinafter, " Beauchesne") as applied to claim 1, 11 respectively, in view of Hlady et al (WO2018220426A1, hereinafter, “Hlady”).
Regarding claim 2, similarly claim 12, Beauchesne teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11,
While Beauchesne does not explicitly teach the following limitation(s), Hlady in the same field of endeavor teaches:
wherein the method is performed by a VNF pod on an edge node of the closed network (Hlady, discloses method and system for packet processing in distributed VNF, see [Title] and [Abstract]. And in particular, [0003] A VNF may be implemented at various parts of a network, such as … and a provider edge (PE) router (i.e. edge node). And [0088] At reference 506, the first processing unit processes a packet in the traffic flow based on the packet processing rule. The first processing unit identifies the packet as in the traffic flow based on the packet/frame header of the packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Hlady in the method and system for detecting malicious payloads of Beauchesne by implementing VNF with a provider edge router. This would have been obvious because the person having ordinary skill in the art would have been motivated for processing the network traffic packets with edge router in a distributed VNF as efficient load balancing for packet processing (Hlady, [Abstract], [0003-0004]).

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beauchesne et al (US20180077178A1, hereinafter, " Beauchesne") as applied to claim 1, 11 respectively, in view of Litjens et al (WO20200256706A1, hereinafter, “Litjens”).
Regarding claim 4, similarly claim 14, Beauchesne teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11,
While Beauchesne does not explicitly teach the following limitation(s), Litjens in the similar field of endeavor teaches:
wherein the closed network is a 5G CBRS network (Litjens, [Abstract] An apparatus such as a domain proxy implemented in an edge cloud of a private enterprise network includes a processor configured to aggregate traffic for Citizens Broadband radio Service (i.e. 5G CBRS) Devices (CBSDs) in a private enterprise network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Litjens in the method and system for detecting malicious payloads of Beauchesne by processing traffic in 5G CBRS private enterprise network. This would have been obvious because the person having ordinary skill in the art would have been motivated for enhanced network availability for private enterprise networks in shared spectrum systems (Litjens, [Abstract]).

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beauchesne et al (US20180077178A1, hereinafter, " Beauchesne") as applied to claim 1, 11 respectively, in view of Wood et al (US20090290492A1, hereinafter, “Wood”).
Regarding claim 5, similarly claim 15, Beauchesne teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11,
While Beauchesne does not explicitly teach the following limitation(s), Wood in the similar field of endeavor teaches:
wherein the extracted metadata comprises TCP headers (Wood, discloses method for indexing network traffic meta-data, [Abstract]. And [0048] The analysis module 302 may analyze (e.g., check, verify, etc.) the packet 250 having a header 202 and a payload 204 in a flow of the data through a network. The type module 304 may classify (e.g., identify) the header 202 of the packet 250 to associated category (e.g., …, TCP header, etc.). The classification module 306 may determine an algorithm (e.g., a suitable logical technique) to extract the meta-data 206 having information relevant to network traffic visibility based on the type of the header (e.g., …, TCP header, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Wood in the method and system for detecting malicious payloads of Beauchesne by extracting meta-data having information relevant to network traffic by classifying header of the packet including TCP header. This would have been obvious because the person having ordinary skill in the art would have been motivated to extract meta-data having information relevant to network traffic visibility based on type of header for indexing network traffic meta-data (Wood, [Abstract], [0005]).

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beauchesne et al (US20180077178A1, hereinafter, " Beauchesne") as applied to claim 1, 11 respectively, in view of Dubois et al (US20200329072A1, hereinafter, “Dubois”).
Regarding claim 6, similarly claim 16, Beauchesne teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the determining indicates that an attack or attack threat is present in the closed network (see Beauchesne’s teachings shown for claim 1, claim 11 respectively), 
While Beauchesne does not explicitly teach the following limitation(s), Dubois in the same field of endeavor teaches:
and the method further comprises transmitting instructions to devices in the closed network not to accept calls from the device or devices which initiated the attack or present the attack threat (Dubois, discloses method for utilizing threat data for network security, see [Title]. And [Abstract] Aspects of the present disclosure involve utilizing network threat information to manage one or more security devices or policies of a communication network. The security system may receive threat intelligence data or information associated with potential threats to a communications network and process the threat intelligence data to determine one or more configurations to apply to security devices of a network. The system may then generate a rule or action to respond to the identified attack, such as a firewall rule for a firewall device to block traffic (i.e. not to accept calls) from the source of the attack).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Dubois in the method and system for detecting malicious payloads of Beauchesne by receiving threat intelligence data associated with potential threat and further using firewall rule with firewall device to block traffic from source of attack. This would have been obvious because the person having ordinary skill in the art would have been motivated to utilize threat data or information to configure components of the network against network attacks (Dubois, [Abstract], [0002]).

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beauchesne et al (US20180077178A1, hereinafter, " Beauchesne") as applied to claim 1, 11 respectively, in view of Burns et al (US9584482B1, hereinafter, “Burns”).
Regarding claim 7, similarly claim 17, Beauchesne teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11,
While Beauchesne does not explicitly teach the following limitation(s), Burns in the similar field of endeavor teaches:
wherein the devices in the closed network were authorized to join the closed network, and one of the devices comprises an loT device (Burns, discloses control access of IoT devices on a private network, and [Abstract] The control service uses this information to open a connection between the requesting application and the IoT device having the requested API, and via this connection. And [Claim 1] A system for securing access to internet-of-things (IoT) devices on a private network, … wherein the configuration module is further configured to prompt the user to allow the IoT service to have access to a new API that becomes available on a second IoT device that joins the private network or that becomes available on the first IoT device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Burns in the method and system for detecting malicious payloads of Beauchesne by secure access to IoT devices on a private network. This would have been obvious because the person having ordinary skill in the art would have been motivated to configure and allow restricted access to IoT devices without the burden and complexity of manually adding all these devices to the private network (Dubois, [Abstract], [0002]).

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beauchesne et al (US20180077178A1, hereinafter, " Beauchesne") as applied to claim 1, 11 respectively, in view of Anderson et al (US20210194894A1, hereinafter, “Anderson”).
Regarding claim 8, similarly claim 18, Beauchesne teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11,
While Beauchesne does not explicitly teach the following limitation(s), Anderson in the same field of endeavor teaches:
wherein the actual attack or attack threat comprises, respectively, a DOS attack or DOS attack threat (Anderson, discloses method of traffic analysis on metadata in a software-defined network, see [Title]/[Abstract]. And [0012] The switch forms telemetry data for reporting to a traffic analysis service by applying a metadata filter to the copy of the packet. And [0032] traffic analysis process 248 may assess captured telemetry data (e.g., captured by telemetry capture process 249) regarding one or more traffic flows, to determine whether a given traffic flow or set of flows are associated with malware in the network, such as a particular family of malware applications. Example forms of traffic that can be caused by malware may include, …, traffic that is part of a network attack, such as a zero day attack or denial of service (DoS) attack).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Anderson in the method and system for detecting malicious payloads of Beauchesne by traffic analysis on traffic metadata to determine whether traffic flows are associated with malware such as DoS attack. This would have been obvious because the person having ordinary skill in the art would have been motivated to employ supervised or unsupervised machine learning models to analyze the traffic flows against malware (Anderson, [Abstract], [0002-0003], [0012]).

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beauchesne et al (US20180077178A1, hereinafter, " Beauchesne") as applied to claim 1, 11 respectively, in view of Smith (US20150326589A1, hereinafter, “Smith”).
Regarding claim 9, similarly claim 19, Beauchesne teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11,
While Beauchesne does not explicitly teach the following limitation(s), Smith in the same field of endeavor teaches:
further comprising identifying the device or devices in the closed network which initiated the attack or present the attack threat (Smith, discloses method for reducing impact of malicious activity on operations of a WAN, see [Title]/[Abstract]. And [0019] metadata describing characteristics of an attack may be distributed among the Service Providers, who in response may implement measures to prevent their network elements and users from being used to implement a denial-of-service (DoS) or distributed denial-of-service (DDoS) type of attack. And [0090] the Security Service System(s) may be configured to analyze the metadata provided by the protocol to identify infected attack vector devices, and in response to provide a report to the Service Provider device that identifies the infected attack vector devices that are connected to (and provided services by) that Service Provider device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Smith in the method and system for detecting malicious payloads of Beauchesne by analyzing metadata to identify infected attack vector devices. This would have been obvious because the person having ordinary skill in the art would have been motivated to identify the infected devices due to DDoS attack for reducing impact of malicious activity in the WAN network (Smith, [Abstract]).

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beauchesne et al (US20180077178A1, hereinafter, " Beauchesne") as applied to claim 1, 11 respectively, in view of Huang et al (US20190140904A1, hereinafter, “Huang”).
Regarding claim 10, similarly claim 20, Beauchesne teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11,
While Beauchesne does not explicitly teach the following limitation(s), Huang in the similar field of endeavor teaches:
wherein the raw network traffic is collected by way of a data plane through which all the raw network traffic passes (Huang, discloses network slicing method by obtaining metadata information of traffic flows, see [Abstract]. And [0054] the App-aware analysis module may obtain metadata information of traffic flows from a data plane, and output a classification policy according to the metadata information. And [0062] Operation S210 may be executed by the App-aware analysis module shown in FIG. 1. Specifically, the App-aware analysis module may collect metadata information of multiple traffic flows in a network from a data plane in a distributed manner. Herein, the App-aware analysis module may periodically collect metadata information of a traffic flow from the data plane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Huang in the method and system for detecting malicious payloads of Beauchesne by collecting metadata information of traffic flows from a data plane. This would have been obvious because the person having ordinary skill in the art would have been motivated to collect traffic metadata information from data plane for further data processing for efficient network performance (Huang, [Abstract]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436